Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 09/02/2021. Currently claims 1-20 are pending.

DETAILED ACTION   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No. US 2016/0163860 A1).
Regarding claim 12, Lee discloses a semiconductor device, comprising:  a gate structure 31-33 on a substrate 21; a spacer 55-37 adjacent to the gate structure; an epitaxial layer 41/42/43..47 adjacent the spacer, wherein the epitaxial layer comprises a hexagon; and a protrusion having an angle greater 

    PNG
    media_image1.png
    425
    584
    media_image1.png
    Greyscale

Regarding claim 13, Lee discloses the semiconductor device of claim 12, further comprising: a first protrusion adjacent to one side of the epitaxial layer; and a second protrusion adjacent to another side of the epitaxial layer (Lee: Figs. 1-4 and paragraphs [0043]-[0062]).
Regarding claim 14, Lee discloses the semiconductor device of claim 13, wherein the first protrusion comprises a V-shape under the spacer (Lee: Figs. 1-4 and paragraphs [0043]-[0062]).
Regarding claim 17, Lee discloses a semiconductor device, comprising: a gate structure 31-33 on a substrate 21; a spacer 37 adjacent to the gate structure; a first epitaxial layer 41 adjacent to the spacer; a second epitaxial layer 42-43-44-45 on the first epitaxial layer and contacting the spacer directly, wherein a bottom surface of the second epitaxial layer comprises a first V-shape 

    PNG
    media_image2.png
    425
    602
    media_image2.png
    Greyscale

Regarding claim 20, Lee discloses the semiconductor device of claim 17, wherein the first V-shape is directly under the spacer (Lee: Figs. 1-4 and paragraphs [0043]-[0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 15-16, Lee in paragraph [0044] states “non-straight angle (e.g., acute, right, obtuse, etc.)” for the trench and stressor but does not specifically state an angle included by the V-shape being greater than 30 degrees and less than 90 degrees. Lee also shows the depth of the first protrusion being considerably less than the thickness of the epitaxial layer but does not specifically state a depth of the first protrusion being less than 1/5 the thickness of the epitaxial layer. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result; the depth of the protrusions and the thickness of the epitaxial layer affect the carrier mobility, current leakage and short channel effect. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using other ranges. The claim(s) is(are) obvious without showing In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (Pub. No. US 2007/0012913 A1), herein Ohta, in view of Pal et al. (Pub. No. US 2009/0280579 A1), herin Pal.
Regarding claim 1, Ohta discloses a method for fabricating a semiconductor device, comprising: forming a gate structure 14 on a substrate 11; forming a spacer 16A/B-18A/B adjacent to the gate structure; performing a first etching process to remove the substrate for forming a first recess 111A/B adjacent to the spacer; forming a void 16A1-16B1 directly under the spacer adjacent to the first recess without expanding a width of the first recess; and forming a first epitaxial layer 19A/B in the first recess (Ohta: Figs. 4A-5B, 6-39 and paragraphs [0101]-[0131]).  
Ohta does not specifically show performing a second etching process to trim the spacer.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Ohta by trimming the spacers to obtain the desired thickness for the spacers and as a result to control the depth/length of the void/undercut, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Murthy (Pub. No. US 2017/0186855 A1).
Regarding claim 18-19, Lee does not specifically say the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type.  
However, it is well-known in the art to choose any conductivity type for the epitaxial layers to form different types of field effect transistors. For example, Murthy in Fig. 2, claim 14 and paragraphs [0035], [0046] says “…the second epitaxial material layer has a conductivity type opposite a conductivity type of the first epitaxial...a layer of phosphorous doped Si 111 is epitaxially formed, prior to an in-situ epitaxial formation of boron doped Si 110. Those skilled in the art and having the benefit of this disclosure will appreciate that other n-type dopants may be used in place of phosphorous. Arsenic is an example of an alternative n-type dopant”.
Therefore, it would have been obvious to one of ordinary skill in the art to have the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 

Claims 2-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Pal, as applied above, and further in view of Shin.
Regarding claim 2, the previous combination does not specifically show the limitations of claim 2. However, in the same field of endeavor, Shin shows a method of forming a semiconductor device, comprising: performing a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess (Shin: Figs. 2-34B and paragraphs [0031]-[0074]). Therefore, it would have been obvious to one of ordinary skill in the art to perform a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to improve the electrical characteristics of semiconductor devices with improved carrier mobility while enabling control of a size and a shape of a recess, which as a result reduces variations in sizes and shapes of recesses within a device.
Regarding claim 3, Ohta in view of Pal and further in view of Shin teaches the method of claim 2, wherein the first etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraph [0066]).
Regarding claim 4, Ohta in view of Pal and further in view of Shin teaches the method of claim 2, wherein the second etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraphs [0066]-[0068]).
Regarding claim 5, Ohta in view of Pal and further in view of Shin teaches the method of claim 2, wherein the third etching process comprises a wet etching process (Shin: Figs. 2-34B and paragraph [0068]).
Regarding claim 9, Ohta in view of Pal and further in view of Shin teaches the method of claim 1, further comprising: a first protrusion adjacent to one side of the first epitaxial layer; and a second protrusion adjacent to another side of the first epitaxial layer (Shin: Figs. 8-34B and paragraphs [0074]-[0079]).
Regarding claim 10, Ohta in view of Pal and further in view of Shin teaches the method of claim 9, wherein the first protrusion comprises a second V-shape under the spacer (Shin: Figs. 8-34B and paragraphs [0074]-[0079]).
Regarding claim 11, Ohta in view of Pal and further in view of Shin teaches the method of claim 10, wherein an angle included by the second V-shape is greater than 30 degrees and less than 90 degrees (Shin: Figs. 8-34B and paragraphs [0074]-[0079]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Pal in view of Shin, as applied above, and further in view of Dube et al. (Pat. No. US 8,394,712 B2), herein Dube.
Regarding claim 6, the previous combination discloses the method of claim 2, further comprising: forming a second epitaxial layer 62 with in-situ dopants on the first epitaxial layer; and forming a third epitaxial layer 63 on the second epitaxial layer (Shin: Figs. 8-34B and paragraphs [0075]-[0079]).
The previous combination does not specifically say performing a fourth etching process to remove the first epitaxial layer.
However, it is well-known in the art to either grow an epitaxial layer to the desired thickness or to oxidize/deposit the epitaxial layer and then etch it to the desired thickness. These two process steps are used interchangeably based on the desired speed for the deposition, the final layer’s thickness and the quality of the crystal lattices. For example, Dube in figs. 7-8 shows forming epitaxial liner/layer 36 and then etching the epitaxial liner to the desired shape and thickness.
Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed performing an etching process to remove the first epitaxial layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Regarding claim 8, the previous combination in view of Dube teaches the method of claim 6, wherein the second epitaxial layer comprises a first V-shape (Shin: Figs. 9-34B and paragraphs [0028], [0066]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Pal in view of Shin in view of Dube, as applied above, and further in view of Murthy (Pub. No. US 2017/0186855 A1).
Regarding claim 7, the previous combination does not specifically say the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type.  
However, it is well-known in the art to choose any conductivity type for the epitaxial layers to form different types of field effect transistors. For example, Murthy in Fig. 2, claim 14 and paragraphs [0035], [0046] says “…the second epitaxial material layer has a conductivity type opposite a conductivity type of the first epitaxial...a layer of phosphorous doped Si 111 is epitaxially formed, prior to an in-situ epitaxial formation of boron doped Si 110. Those skilled in the art and having the benefit of this disclosure will appreciate that other n-type dopants may be used in place of phosphorous. Arsenic is an example of an alternative n-type dopant”.
Therefore, it would have been obvious to one of ordinary skill in the art to have the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 

Response to Arguments 
Applicant’s arguments with respect to claims 1-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

December 3, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813